DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-11, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillman (US 5,331,038) in view of Goubard (US 2013/0165568) as evidenced by Ober et al. (US 2009/0232764, hereinafter “Ober”). 
In regard to claim 1, Dillman discloses an adhesive for joining containers into cluster packages so as to eliminate the necessity for a plastic ring type carrier (col. 1 lines 5-7). Dilliman discloses joining two or more containers together so as to controllably adhere them together (col. 1 lines 7-11). The adhesive is a hot melt adhesive (col. 2 lines 49-52). The adhesive comprises styrene-butadiene-styrene block copolymer (col. 6 lines 59-62). Dilliman discloses joining two or more containers together so as to controllably adhere them together (col. 1 lines 7-11). 
Dilliman is silent with regard to the hot melt adhesive composition that comprises the components of independent claim 1. 
Goubard discloses a hot melt adhesive composition that comprises from 20-60% by weight of a styrene block copolymer [abstract]. The styrene block copolymer can comprise Kraton® G1652 [0033]. Ober discloses that Kraton G1652 is a polystyrene block poly(ethylene-ran-butylene) block polystyrene [Ober 0085]. The adhesive comprises from 5 to 50% by weight of a tackifying resin [abstract]. The tackifying resin comprises hydrocarbon resins. Terepenes, and partially hydrogentated aromatic resins [0036-0039]. The adhesive comprises 0 to 10% of at least one naphthene oil and/or paraffin oil [0053]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05. The plasticizer in the examples of the applicant are 5 parts per weight. Thus, one of ordinary skill in the art would recognize that 10% of plasticizer in the composition would have the same effects as a plasticizer in the amount of 15%.  The adhesive comprises 1% of Irganox® 1010 which is a light stabilizer [01112]. 
Dilliman discloses using a hot melt adhesive that comprises a styrene-butadiene-styrene block copolymer to adjoin two or more containers together. Goubard discloses a ready to use hot melt adhesive. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the hot melt adhesive of Goubard as the hot melt adhesive in Dilliman motivated by the expectation of forming a bond that does not crack during storage and transport conditions [Goubard 0007].

In regard to claims 7-8, modified Dillman discloses that a stabilizer, such as pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), can be added to the hot melt composition [Goubard 0054].
In regard to 9, Dillman discloses that the containers are food stuff containers (col. 1 lines 47-50).
In regard to claim 10, Dillman discloses that the container are cans (col. 7 lines 30-32).
In regard to claim 11, Dillman discloses that the containers are plastic (col. 3 lines 18-20). 
In regard to claim 16, Dillman discloses that the containers are bonded so as to controllably adhere to on another (col. 2 lines 56-58). Controllably adhere means the containers are adhered together sufficiently to remain bonded together, despite shipping and handling of the containers, yet have low enough bond strength so that the containers can be peeled away from the cluster pack by the consumer (col. 2 lines 59-64).
In regard to claim 17, Modified Dillman discloses that the hot melt adhesive has a viscosity between 200 and 11,00 cPs [Goubard 0018] and a softening point above 400C and not greater than 1580C [Goubard 0020]. It would naturally flow that the adhesive bonding composition of the combination of Dillman in view of Goubard would have a density of between 0.790-1.2 g/cm3, a melt flow index of 15-4000 g/min (1 kg at 2000C),and a Shore hardness in the range of 15 and 70 A at 230C according to ASTM D2240 motivated by the expectation that 
In regard to claim 19, Modified Dillman discloses that the hot melt adhesive has a viscosity between 200 and 11,00 cPs [Goubard 0018] and a softening point above 400C and not greater than 1580C [Goubard 0020]. It would naturally flow that the adhesive bonding composition of the combination of Dillman in view of Goubard would have an adhesion of 15N/23 mm or less determined by peel adhesion or loop tack motivated by the expectation that products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 5-6, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillman (US 5,331,038) in view of Goubard (US 2013/0165568) as evidenced by Ober et al. (US 2009/0232764, hereinafter “Ober”) in further view of Nakatani et al. (US 2011/0288208, hereinafter “Nakatani”).
In regard to claims 5-6, Dillman discloses an adhesive for joining containers into cluster packages so as to eliminate the necessity for a plastic ring type carrier (col. 1 lines 5-7). Dilliman discloses joining two or more containers together so as to controllably adhere them together (col. 1 lines 7-11). The adhesive is a hot melt adhesive (col. 2 lines 49-52). The adhesive comprises styrene-butadiene-styrene block copolymer (col. 6 lines 59-62). Dilliman discloses joining two or more containers together so as to controllably adhere them together (col. 1 lines 7-11). Dillman discloses an adhesive for joining containers into cluster packages so as to eliminate the necessity for a plastic ring type carrier (col. 1 lines 5-7).

Goubard discloses a hot melt adhesive composition that comprises from 20-60% by weight of a styrene block copolymer [abstract]. The styrene block copolymer can comprise Kraton® G1652 [0033]. Ober discloses that Kraton G1652 is a polystyrene block poly(ethylene-ran-butylene) block polystyrene [Ober 0085]. The adhesive comprises from 5 to 50% by weight of a tackifying resin [abstract]. The tackifying resin comprises hydrocarbon resins. Terepenes, and partially hydrogentated aromatic resins [0036-0039]. The adhesive comprises 0 to 10% of at least one naphthene oil and/or paraffin oil [0053]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05. TThe adhesive comprises 1% of Irganox® 1010 which is a light stabilizer [01112].
Dilliman discloses using a hot melt adhesive that comprises a styrene-butadiene-styrene block copolymer to adjoin two or more containers together. Goubard discloses a ready to use hot melt adhesive. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the hot melt adhesive of Goubard as the hot melt adhesive in Dilliman motivated by the expectation of forming a bond that does not crack during storage and transport conditions [Goubard 0007].
Dillman discloses a hot melt adhesive for adhesive bonding of at least a first packaging and second packaging.
Nakatani discloses an adhesive composition that comprises a styrene block copolymer [0070]. The adhesive composition is hot melt adhesive composition [0075]. The hot melt composition comprises an olefin copolymer that includes copolymers of olefins and monomers 
Dillman and Nakatani both disclose hot melt adhesive compositions that comprises a styrene block copolymer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ethylene-butyl-acrylate/vinyl-acetate copolymer of Nakatani in the hot melt composition of Dillman motivated by the expectation of forming a hot melt composition that can be applied with minimal pressure at ordinary temperature [Nakatani 0059].
In regard to claim 13, Dillman discloses that there are at least two packaging of food
stuff containers (col. 3 lines 24-32). 
In regard to claim 14, Dillman discloses that the container are cans (col. 7 lines 30-32).
In regard to claim 15, Dillman discloses that the containers are plastic (col. 3 lines 18-20). 
In regard to claim 18, Modified Dillman discloses that the hot melt adhesive has a viscosity between 200 and 11,00 cPs [Goubard 0018] and a softening point above 400C and not greater than 1580C [Goubard 0020]. It would naturally flow that the adhesive bonding composition of the combination of Dillman in view of Goubard would have a density of between 0.790-1.2 g/cm3, a melt flow index of 15-4000 g/min (1 kg at 2000C),and a Shore hardness in the range of 15 and 70 A at 230C according to ASTM D2240 motivated by the expectation that products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 20, Modified Dillman discloses that the hot melt adhesive has a viscosity between 200 and 11,00 cPs [Goubard 0018] and a softening point above 400C and not 0C [Goubard 0020]. It would naturally flow that the adhesive bonding composition of the combination of Dillman in view of Goubard would have an adhesion of 15N/23 mm or less determined by peel adhesion or loop tack motivated by the expectation that products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
The applicant argues that Goubard does not disclose or suggest a composition comprising part per weight of a plasticizer component, nor is there any suggestion in Goubard to have modified the amount of plasticizer. The applicant argues that it cannot be reasonably assumed that het divergent composition of Goubard exhibits the same advantageous properties achieved by the claimed invention, which advantageous properties are particularly exemplified by the present Examples.
In response, the examiner, respectfully, disagrees. The applicant’s published specification states that the plasticizer component is comprised in the hot-melt adhesive in an amount of, preferably not more than 10 parts per weight [0019]. Goubard discloses that the adhesive comprises 0 to 10% of at least one naphthene oil and/or paraffin oil [0053]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of American v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). One of ordinary skill in the art at the time of the invention would expect that 10 wt% of a plasticizer, as described by Goubard, would have the same properties as a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05. The applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. The applicant has made the general statement that the range achieves advantageous properties, however, the applicant has not provided objective evidence to support this claim. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d). The applicant has not provided such data. The specification does not provide examples that use the plasticizer in amounts outside of the claimed range. Thus, one of ordinary skill in the art would not expect the content of the plasticizer to be critical to the adhesive composition. 
The examiner has removed the 35 USC 112 rejection based on applicant’s explanation that the white mineral oil is considered to be the plasticizer component within the adhesive composition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782